Exhibit 10.1
 
 
First Amendment to the
Amended and Restated Director Deferred
Compensation Master Agreement
This FIRST AMENDMENT is entered into this 21st day of July, 2015, but effective
the 1st day of January, 2009, and amends the Amended and Restated Director
Deferred Compensation Master Agreement (the “Director Plan”).  It is entered
into by River Valley Financial Bank (the “Bank”) and the five directors of the
Bank currently participating in the Director Plan.
WHEREAS, Section XII of the Director Plan provides that the Director Plan may be
amended upon mutual written consent of the Bank and the Directors participating
in the Director Plan; and
WHEREAS, the parties now desire to amend the Director Plan for the purpose of
changing the Interest Factor;
NOW, THEREFORE, it is agreed by and between the Bank and the undersigned
Directors as follows:
Section 1.16 of the Director Plan shall be amended and replaced as follows:
“1.16 “Interest Factor” means for each calendar year the average five year
return on equity of the Bank for the five preceding calendar years, not to
exceed ten percent (10%).”
IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date indicated above.
DIRECTORS:
 
BANK:
           
RIVER VALLEY FINANCIAL BANK
/s/ Mathew P. Forrester
     
MATTHEW FORRESTER
 
By:
/s/ Matthew P. Forrester
   
Title:
President and Chief Executive Officer
/s/ Michael Hensley
     
MICHAEL HENSLEY
             
/s/ Charles McKay
     
CHARLES MCKAY
             
/s/ Lonnie Collins
     
LONNIE COLLINS
             
/s/ Fred W. Koehler
     
FRED W. KOEHLER
     




